Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, and 18 are objected to because of the following informalities:  
As per claims 7, 8, and 18, Applicant recites “camera image sensor” which is awkwardly phrased.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 12, 16, and 20, Applicant recites “oriented in a different direction.  It is unclear if this is with respect to each sensor or some other point of reference.  Accordingly, this claim has been rejected as indefinite.
As per claims 7, Applicant recites “camera image sensor that is reconfigured” which is unclear as to whether the sensor has been previously configured in some way that is unmentioned. Accordingly, this claim has been rejected as indefinite.
As per claims 7-9 and 18-19, Applicant recites “low-resolution” images which appears to be indefinite with regard to what is represented by “low-resolution” and what the terminology relative to the degree of resolution represents.  Accordingly, this claim has been rejected as indefinite.
As per claims 7 and 18, Applicant recites “determine the location of the source relative to the autonomous vehicle”.  It is unclear if the Applicant intends to replace the methodology of determining a location relative to an autonomous vehicle provided in claim 1 or supplement such determination.  Accordingly, this claim has been rejected as indefinite.
As per claim 8, Applicant recites “reconfigure the camera image sensor” which is unclear as to whether the command causes the reconfiguration of claim 7 or additional reconfiguration.  Accordingly, this claim has been rejected as indefinite.
Claim 12 recites the limitation "each microphone".  There is insufficient antecedent basis for this limitation in the claim.


Claims 2-15 and 17-19 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.



Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, 9, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0200855 A1).

As per claim 1, Newman teaches a system comprising: 

an array of photodiode sensors ([0072] “the direction-sensitive localization signal detector 508 may include a large number of photodiodes 514”) positioned on an autonomous vehicle ([0071] “localization system 500, which may be mounted on a first vehicle” [0072] “the localization detector 508  [] configured to detect the individual pulses of a pulse-coded localization signal from other autonomous vehicles” wherein this passage implicitly includes that the vehicle is autonomous), 

each photodiode sensor in the array of photodiode sensors oriented in a different direction ([0072] “photodiodes 514, each configured to detect light in the wavelength of the localization signal, and distributed around the detector 508 with each photodiode 514 being aimed or focused or collimated in a different horizontal direction”) and configured to generate electrical current signals in response to detecting a flashing light in a surrounding environment of the autonomous vehicle (Fig. 10 [0084] “ A lens 1025 focuses the energy onto a biased photodiode 1026, causing a current flow that transits through a high-pass or other electronic filter 1027 which may be configured to admit frequencies corresponding to the pulses of a coded or non-coded localization signal while blocking other frequencies such as noise and backgrounds.”, also [0038] “a localization signal such as a light pulse”); 

a processor coupled to the array of the photodiode sensors (1030, Fig. 10 See [0084] “[a] processor such as a microcontroller 1030 can then record the pulse or pulses”), the processor configured to: determine a location of a source of the flashing light relative to the autonomous vehicle based on electrical current signals from at least one photodiode sensor in the array of photodiode sensors ([0050] “A processor may detect a localization signal [] and to spatially correlate the localization signal with a particular one of the other vehicles proximate to the first vehicle”  “A processor may be configured to track or follow the position or direction of another vehicle” also [0081] “Secondly, the visible-light localization signal may be configured to have a specified duration such as 100 milliseconds, and a specified range such as +/−10 milliseconds, thereby enabling the system 800 to reject other light pulses that may occur. If some other brief flash happens to occur at the same time as the visible-light localization signal, then the system 800 can detect two simultaneous pulses from different directions. If only one of the pulses is coming from a vehicle, as opposed to something in the environment, the receiving vehicle can reject the false signal and determine that the flash that came from a vehicle is the correct localization signal. However, if two flashes are imaged at the same time, and are proximate to two different vehicles, with both pulses being coincident with the wireless message, then the first vehicle may not be able to determine which vehicle is associated with the wireless message, and therefore can reject the event and send a wireless message requesting that the vehicle again emit the localization signal. In this way, each vehicle can determine the position of each other vehicle in view, and can associate each vehicle's identification code with it.”); and 

generate a command to maneuver the autonomous vehicle based on the location of the source relative to the autonomous vehicle ([0048] “The processors [] configured to autonomously operate the first vehicle.” Also [0042] “The autonomous vehicle controller, or other processor, may also be configured to detect an imminent collision, and to cooperate with other autonomous vehicles in avoiding or mitigating the collision” also [0072] “detector 508 may thereby detect localization signals substantially all around the horizontal plane, and also may indicate the direction of the emitting vehicle according to which of the photodiodes 514 registered the detection”).  

Although Newman does not explicitly disclose each of the above features as usable together, it would have been obvious to modify Newman to combine the prior art elements according to known methods to yield predictable results (See [0123]).  

As per claim 7, Newman teaches the system of claim 1, further comprising a camera image sensor ([0053] “The localization signal detector may be an imaging type sensor such as a camera or a plurality of cameras, or a non-imaging directional detector or a plurality of such detectors, or other suitable detector configured to determine the direction of the localization signal.”) that is reconfigured to capture low-resolution images of the surrounding environment of the autonomous vehicle ([0073] “The localization system 500 may further include an imaging device 511, which may have lenses 512 pointing in various directions, configured to form images of traffic around the subject vehicle. “ also [0086] “image the surrounding vehicles”), wherein the processor is further configured to determine the location of the source relative to the autonomous vehicle based on the low-resolution images ([0036] “When compared to an image (such as a camera image) that includes the emitting vehicle, the localization signal may thereby determine which particular vehicle, among a plurality of vehicles in view, emitted the localization signal.”).  

As per claim 9, Newman teaches the system of claim 7, wherein, to determine the location of the source relative to the autonomous vehicle based on the low-resolution images, the processor is configured to: identify, across a subset of the low-resolution images, a window that depicts the flashing light; and determine the location of the source based on the identified window ([0077] “ Thus, the imager 611 may determine which particular vehicle emitted the localization signal, while the detector 608 reads the code. Thus, the emitting vehicle's location and code are determined. Imaging devices typically record a scene in frames by accumulating light or other energy during a predetermined brief interval. In that case, the incoming localization signal (which may be very brief) may appear in only a single frame, such as the frame which was acquired when the fast localization signal was detected by the detector 608. By seeking the location of a single-frame transient feature synchronous with the detected localization signal, the system 600 can thereby determine which vehicle emitted the localization signal.”).  

As per claim 11, Newman teaches the system of claim 1, wherein the sensors is coupled to a roof of the autonomous vehicle (Claim 20 “localization signal detector comprises at least one imaging detector mounted on a roof of the first vehicle”.)  Newman does not explicitly disclose that the array of photodiode is located on the roof.  However, Newman does teach that the localization system comprising an imaging device may also comprise the photodiode (Fig. 5, [0073] “the imaging device 511 may detect the various vehicles and their locations or directions, while the directional detector 508 may detect the incoming localization signal and its direction according to which photodiode 514 was activated.” And [0061] “The first vehicle 301 may include a localization signal detector 308 configured to detect encoded localization signals from other vehicles, thereby reading the identification code contained in the localization signal 314.”, see Fig. 2).  It would have been obvious to modify Newman with the inclusion of the photodiode sensors on the roof of the vehicle as such would constitute combining prior art elements according to known methods to yield predictable results.

As per claim 13, Newman teaches the system of claim 1, wherein the command to maneuver the autonomous vehicle comprises a command to reduce a speed of the autonomous vehicle ([0042] “automatic braking” also [0048] “When the collision is unavoidable, a processor may be configured to select a least-harm sequence which is a sequence of actions that is calculated to result in the least harm. A processor may be configured to implement the selected sequence of actions by transmitting suitable signals to the accelerator or throttle, brakes, and/or steering of the vehicle according to the selected sequence.”).  

As per claim 14, Newman teaches the system of claim 1, wherein the command to maneuver the autonomous vehicle comprises a command to steer the autonomous vehicle ([0048] “When the collision is unavoidable, a processor may be configured to select a least-harm sequence which is a sequence of actions that is calculated to result in the least harm. A processor may be configured to implement the selected sequence of actions by transmitting suitable signals to the accelerator or throttle, brakes, and/or steering of the vehicle according to the selected sequence.”).  Newman does not explicitly disclose navigate the autonomous vehicle to a side of a road.  However, Hayes teaches that the vehicle may be piloted to the side of the road and to come to a stop in order to make room for a high priority emergency vehicle (Col. 25, lines 37-42).  It would have been obvious to modify Newman to navigate the autonomous vehicle to a side of a road in order to allow for a high priority emergency vehicle to pass by to allow for safe and expedient passage for said emergency vehicle.


As per claim 15, Newman teaches the system of claim 1, wherein the command to maneuver the autonomous vehicle comprises a command to change a mode of the autonomous vehicle into a user assist mode ([0041] “In that case, another vehicle (such as the vehicle that is about to collide with it) may send an urgent wireless message to the human-driven vehicle, thereby prompting the emergency intervention system to immediately assume control and take action to avoid the collision.”).  

As per claim 16, Applicant recites a method having essentially the same limitations as claim 1 rejected supra.  Accordingly, the rationale applied in the rejection of claim 1 has been applied mutatis mutandis.

As per claim 18, Applicant recites a method having essentially the same limitations as claim 7 rejected supra.  Accordingly, the rationale applied in the rejection of claim 7 has been applied mutatis mutandis.

As per claim 19, Applicant recites a method having essentially the same limitations as claim 9 rejected supra.  Accordingly, the rationale applied in the rejection of claim 9 has been applied mutatis mutandis.

As per claim 20, Applicant recites a non-transitory computer readable medium having essentially the same limitations as claim 16 rejected supra.  Accordingly, the rationale applied in the rejection of claim 16 has been applied mutatis mutandis.

Claim(s) 2, 3, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 1 above (“Newman”), and further in view of Hayes (US 10,896,606).

As per claim 2, Newman teaches the system of claim 1.  Newman does not explicitly disclose that the processor is further configured to: determine, based at least on characteristics of the electrical current signals from the array of photodiode sensors, a frequency of the flashing light; and classify the source based on the frequency.  However, in a related invention, Hayes teaches the determination of a frequency of the flashing light (Col. 7, lines 6-9 “In an embodiment, the emergency vehicle sensor unit operates to detect the status of an emergency vehicle heading towards the platoon based on detecting a frequency of the flashing light generated by the emergency vehicle.” See Col. 9, Lines 45-49, “the emergency vehicle sensor unit includes a timer operatively coupled with the platoon control unit, wherein the timer is configured to determine a flash frequency of the sensed emergency light flashes of the associated emergency vehicle”) and that the source of flashing light is classified based upon the determined frequency (Col. 23, lines 27-41 “If the rearward light sensor 264 or the rearward-directed camera 245 detects a flashing light, it is determined in block 524 whether the flash frequency is about 10 Hz. If the flash frequency is determined in step 524 to be about 10 Hz, then the control system may confirm in step 540 detection of an emergency vehicle behind the platoon and having a low priority. However, if the flash frequency is determined in step 524 to not be about 10 Hz, then the controller 230 executing the logic 244 stored in the memory 240 determines in step 526 whether the flash frequency is about 14 Hz. If the flash frequency is determined in step 526 to be about 14 Hz, then the control system may confirm in step 542 detection of an emergency vehicle behind the platoon and having a high priority.”).  It would have been obvious to modify Newman to determine a frequency of the flashing light and classify the source based on the frequency in order to more appropriately maneuver the autonomous vehicle upon perceiving flashing light which may indicate the presence of an emergency vehicle situation that could impact the safe operation of the autonomous vehicle.  

As per claim 3, Newman teaches the system of claim 2, wherein the processor is configured to classify the source as an emergency vehicle in response to a determination that the frequency of the flashing light is between 10 Hertz and 20 Hertz (Haynes Col. 23, lines 27-41 “If the rearward light sensor 264 or the rearward-directed camera 245 detects a flashing light, it is determined in block 524 whether the flash frequency is about 10 Hz. If the flash frequency is determined in step 524 to be about 10 Hz, then the control system may confirm in step 540 detection of an emergency vehicle behind the platoon and having a low priority. However, if the flash frequency is determined in step 524 to not be about 10 Hz, then the controller 230 executing the logic 244 stored in the memory 240 determines in step 526 whether the flash frequency is about 14 Hz. If the flash frequency is determined in step 526 to be about 14 Hz, then the control system may confirm in step 542 detection of an emergency vehicle behind the platoon and having a high priority.”).  

As per claim 17, Applicant recites a method having essentially the same limitations as claim 2 rejected supra.  Accordingly, the rationale applied in the rejection of claim 2 has been applied mutatis mutandis.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 1 above (“Newman”), and further in view of Qin (US 2018/0341018)

As per claim 4, Newman teaches the system of claim 1.  Newman does not explicitly disclose determining the location of the source relative to the autonomous vehicle, the processor is configured to:

determine a first current magnitude of first electrical current signals from a first photodiode sensor oriented in a first direction; 

determine a second current magnitude of second electrical current signals from a second photodiode sensor oriented in a second direction; and 

perform a localization operation to localize the source relative to the autonomous vehicle based on the first current magnitude and the second current magnitude.  

However, in a related invention, Qin teaches the localization of an object based upon the signal strength at a number of sensors, wherein a position is located based upon the strength thereof (claim 5).  It would have been obvious to modify Newman with the ability to analyze the signal strength of each sensing device to determine the signal strength and perform a localization based upon such information so as to easily translate the received light into a useful metric that may be quickly processed by a traveling autonomous vehicle.

As per claim 5, Newman teaches the system of claim 4.  Newman does not explicitly disclose that a result of the localization operation indicates the source is proximate to the first direction in response to a determination that the first current magnitude is greater than the second current magnitude.  However, Qin teaches that the proximity to an object may be inferred from the signal strength (claim 5). 

As per claim 6, Newman teaches the system of claim 4.  Newman does not explicitly disclose that a result of the localization operation indicates the source is proximate to the second direction in response to a determination that the second current magnitude is greater than the first current magnitude.  However, Qin teaches that the proximity to an object may be inferred from the signal strength (claim 5).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 7 above (“Newman”), and further in view of Hayes (US 10,896,606) and Suzuki (US 2018/0125357)

As per claim 8, Newman teaches the system of claim 7.  Newman does not explicitly disclose that the processor is configured to: determine a flash frequency for an emergency vehicle; and 
send a reconfiguration command to reconfigure the camera image sensor to capture the low-resolution images at a frequency that is at least twice the flash frequency for the emergency vehicle.  

However, in a related invention, Hayes teaches the determination a flash frequency for an emergency vehicle (Col. 7, lines 6-9 “In an embodiment, the emergency vehicle sensor unit operates to detect the status of an emergency vehicle heading towards the platoon based on detecting a frequency of the flashing light generated by the emergency vehicle.” See Col. 9, Lines 45-49, “the emergency vehicle sensor unit includes a timer operatively coupled with the platoon control unit, wherein the timer is configured to determine a flash frequency of the sensed emergency light flashes of the associated emergency vehicle”) and that the source of flashing light is classified based upon the determined frequency (Col. 23, lines 27-41 “If the rearward light sensor 264 or the rearward-directed camera 245 detects a flashing light, it is determined in block 524 whether the flash frequency is about 10 Hz. If the flash frequency is determined in step 524 to be about 10 Hz, then the control system may confirm in step 540 detection of an emergency vehicle behind the platoon and having a low priority. However, if the flash frequency is determined in step 524 to not be about 10 Hz, then the controller 230 executing the logic 244 stored in the memory 240 determines in step 526 whether the flash frequency is about 14 Hz. If the flash frequency is determined in step 526 to be about 14 Hz, then the control system may confirm in step 542 detection of an emergency vehicle behind the platoon and having a high priority.”).  It would have been obvious to modify Newman to determine a frequency of the flashing light and classify the source based on the frequency in order to more appropriately maneuver the autonomous vehicle upon perceiving flashing light which may indicate the presence of an emergency vehicle situation that could impact the safe operation of the autonomous vehicle.  

In a related invention, Suzuki teaches send a reconfiguration command to reconfigure the camera image sensor to capture the low-resolution images at a frequency that is at least twice the flash frequency for the emergency vehicle ([0047] “The photodetector 7 is preferably configured to be capable of performing capturing at a frame rate higher than that of a general video camera, and is preferably set to have a frame rate of a frequency twice or more as high as a movement frequency to be detected of a subject. For example, when tremor of involuntary eye movement is to be detected, tremor is movement of approximately 100 Hz, so that a photodetector 7 with a frame rate of 200 Hz or more is used.”)  It would have been obvious to modify Newman with the ability to command the camera image sensor to capture images at a frequency at least double the flash frequency in order to ensure that the motion behavior can be detected with high accuracy.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 7 above (“Newman”), and further in view of Aina (US 2017/0270376 A1)

As per claim 10, Newman teaches the system of claim 1.  Newman does not explicitly disclose a Fresnel lens coupled to the array of photodiode sensors.  However, in a related invention, Aina teaches the coupling of a Fresnel lens with an array of photodiodes ([0085] “he optics 204 may be embodied as a doublet Fresnel lens, and the detector array may be a two dimensional (2D) detector array of avalanche photodiodes (APDs) coupled to the Fresnel lens to convert the optical signal into a photocurrent.”).  It would have been obvious to modify Newman with the coupling of a Fresnel lens to the array of photo diode sensors in order to utilize their excellent light gathering ability to render the photodiodes of greater efficacy when tracking a flashing light of an emergency vehicle.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claim 7 above (“Newman”), and further in view of Delp (US 9,278,689 B1)

As per claim 12, Newman teaches the system of claim 1.  Newman does not explicitly disclose a microphone array positioned on the autonomous vehicle, each microphone of the microphone array oriented in a different direction and configured to capture a particular sound from the source to generate a corresponding audio frame having a timestamp based on an internal clock associated with the microphone array, the timestamp indicative of a time a corresponding microphone of the microphone array captured the particular sound, wherein the processor is further configured to determine the location of the source relative to the autonomous vehicle based on the timestamps of the audio frames.  

However, in a related invention, Delp teaches that the location of an emergency vehicle can be determined based on a comparison of a time of arrival of sound within at least two recordings captured from different locations on the autonomous vehicle (Col. 6, lines 48-55).  It would have been obvious to modify Newman with the ability to utilize a microphone array to compare time based audio data in order to localize an emergency vehicle if the view of the flashing light became obstructed after initial detection to ensure continued tracking would be possible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663